DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
In the specification, ¶ [0041] discloses "a cathode terminal of diode 148 is coupled with the gate terminal of transistor 1541;" which appears to be intended as "a cathode terminal of diode 148 is coupled with the gate terminal of transistor 1542;"  Appropriate correction is required.
In the Claims
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 33 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 15-22, 24, 26-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant-supplied Chinese patent application CN105978300A to Yu et al. (Yu).
As to Claim 1:
Yu discloses, in FIGs. 2, 4, & 5: 
a device for switching a high-voltage source, comprising: 
a plurality of switching devices (M1 – M2) coupled in series starting from a first switching device (M1) and ending in a last switching device (M2), 
said device enabling coupling of said high-voltage source (terminal 7) with at least a selected one of said switching devices (¶ [0038]); 
a voltage limiter (Zd1, Zd2) coupled with said switching devices (¶ [0038]); and 
a switching time synchronizer (C1); 
wherein said first switching device is configured to directly receive a control signal (output from gate driving circuit) for changing a switching state of said device (¶ [0038]), 

where said switching time synchronizer is configured to synchronize a time at which transitions to said switching states of successive said switching devices take effect (¶ [0038]), and 
said voltage limiter is configured to limit overvoltage conditions to said switching devices during said transitions (¶ [0038]).
As to Claim 2:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said switching devices are transistors (¶ [0038]).
As to Claim 3:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said switching devices are configured to distribute an applied voltage of said high-voltage source equally among said switching devices (voltage equalizing circuit;  ¶ [0038]).
As to Claim 4:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said first switching device is configured for coupling to a controller (gate driving circuit) that is configured to send said control signal for enabling said changing said switching state of said device (¶ [0032] - ¶ [0038]).
As to Claim 5:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein the respective blocking voltage of each individual one of said switching devices is lower than an applied voltage of said high-voltage source (¶ [0032] - ¶ [0038]).
As to Claim 6:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said switching time synchronizer is further configured to minimize transition times between said switching states of individual said switching devices ("dynamic voltage equalization;"  ¶ [0036], ¶ [0032] - ¶ [0038]).
As to Claim 7:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said voltage limiter is further configured to facilitate an even distribution of an applied voltage of said high-voltage source among said switching devices (¶ [0036], ¶ [0032] - ¶ [0038]).
As to Claim 8:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said voltage limiter is configured to limit a voltage drop across each one of said switching devices to be below its respective breakdown voltage (¶ [0036], ¶ [0032] - ¶ [0038]).
As to Claim 9:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said switching devices are fast-switching transistors (¶ [0032] - ¶ [0038]).
As to Claim 10:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said voltage limiter and said switching time synchronizer are coupled with said switching devices at coupling points that couple two successive said switching devices (¶ [0032] - ¶ [0038]).
As to Claim 11:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said voltage limiter is configured to maintain an even distribution of an applied voltage of said high-voltage source among said switching devices (¶ [0036], ¶ [0032] - ¶ [0038]).
As to Claim 12:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said switching time synchronizer is configured to generate at least one reference time signal for enabling time-synchronization of said switching states of said switching devices (¶ [0036], ¶ [0032] - ¶ [0038]).
As to Claim 15:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said switching devices are selected from a list consisting of: 
field-effect transistor (FET) (¶ [0033], ¶ [0032] - ¶ [0038]); 
junction gate field-effect transistor (JFET); and 
Gallium Nitride (GaN) high-electron mobility transistor (HEMT).
As to Claim 16:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein each of said fast-switching transistors includes a gate terminal, a source terminal and a drain terminal, where the coupling in said series involves sequentially connecting said drain terminal of one of said switching devices to said source terminal of another successive one of said fast-switching transistors in said series (¶ [0032] - ¶ [0038]).
As to Claim 17:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said fast-switching transistors are of normally-ON type (¶ [0033], ¶ [0032] - ¶ [0038]).
As to Claim 18:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said voltage limiter includes at least a reverse-biased diode (Zd2) connected to said gate terminal of a second switching device (M2) in said series (¶ [0032] - ¶ [0038]).
As to Claim 19:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said switching time synchronizer includes at least a capacitor (C1) connected to said gate terminal of said second switching device in said series (¶ [0032] - ¶ [0038]).
As to Claim 20:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said reverse-biased diode and said capacitor are connected in parallel (¶ [0032] - ¶ [0038]).
As to Claim 21:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said voltage limiter further includes a resistor (Rg-2) forming a diode-resistor series-connection with said reverse-biased diode (¶ [0032] - ¶ [0038]), 
where one branch said diode-resistor series-connection is connected to a coupling point between two successive said switching devices (¶ [0032] - ¶ [0038]).
As to Claim 22:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein the reverse breakdown voltage of said reverse-biased diode is selected such to divide an applied voltage of said high-voltage source equally between said two successive said switching devices (¶ [0032] - ¶ [0038]).
As to Claim 24:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said switching time synchronizer is configured to synchronize said transitions of said switching states of said switching devices so to occur simultaneously (¶ [0032] - ¶ [0038]).
As to Claim 26:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said switching time synchronizer includes a capacitor (C1), and 
said voltage limiter includes a reverse-biased diode (Zd2) connected in parallel to said capacitor thereby forming a diode-capacitor parallel circuit having one branch coupled at a coupling point between two successive said switching devices (¶ [0032] - ¶ [0038]).
As to Claim 27:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein another branch of said diode-capacitor parallel circuit is coupled with a resistor (R2;  ¶ [0032] - ¶ [0038]).
As to Claim 28:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said reverse-biased diode is of a type selected from a Zener diode (Zd2;  ¶ [0032] - ¶ [0038]); and 
a transient-voltage-suppression (TVS) diode.
As to Claim 30:
Yu further discloses, in FIGs. 2, 4, & 5:
wherein said device enables switching of a series-connected pair that includes said high-voltage source (terminal 7) and a load (¶ [0032] - ¶ [0038]), 
where one branch of said series-connected pair is enabled for coupling with one of said switching devices and another branch is enabled for coupling with a common ground of said device (¶ [0032] - ¶ [0038]), such that 
each one of said switching devices sustains an applied voltage of said high-voltage source that is equal to the reciprocal of the number of said switching devices (¶ [0032] - ¶ [0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, in view of Applicant-cited U.S. Patent Application Publication No. 2012/0262220 to Springett.
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 1 above, except for further comprising at least one parallel-connected switching device that is connected in parallel to a respective one of said switching devices in said series.
However, Springett discloses, in FIG. 8:
further comprising at least one parallel-connected switching device that is connected in parallel to a respective one of said switching devices in said series (¶ [0046]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the cascading high-voltage solid-state switch, disclosed by Yu; by incorporating the cascode switches including normally-off and normally-on devices and circuits comprising the switches, disclosed by Springett; in order to provide switching devices including a capacitor connected between the gate of the first switch and the source of the second switch. A zener diode connected in parallel with the capacitor between the gate of the first switch an and the source of the second switch. (Springett; Abstract).
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for wherein each one of said switching devices is connected in parallel to at least one said parallel-connected switching device.
However, Springett further discloses, in FIG. 8:
wherein each one of said switching devices is connected in parallel to at least one said parallel-connected switching device (¶ [0046]).
Allowable Subject Matter
Claims 23, 25, 29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                  
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842